NUMBER 13-16-00681-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

LUIS ENRIQUE SANCHEZ,                                                   APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.


                           ORDER TO FILE BRIEF
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

      This matter is currently before the Court on a motion filed by Noel Gonzalez,

appellant’s appointed counsel, requesting a third extension of time to file the appellate

brief in this matter. Appellant’s brief was originally due on April 19, 2017. This Court
has previously granted appellant two extensions of time to file the brief until August 28,

2017. The brief was not filed, and accordingly, the Court abated and remanded the

matter to the trial court, in accordance with Rule 38.8(b)(2) of the Texas Rules of Appellate

Procedure, to allow the trial court to conduct a hearing to determine whether appellant

desired to prosecute his appeal, whether the appellant was indigent, or if not indigent,

whether retained counsel had abandoned the appeal, and to make appropriate findings

and recommendations. If the appellant was indigent, we directed the trial court to take

such measures as were necessary to assure effective representation of counsel.

       The trial court conducted a status hearing in the matter on October 12, 2017. The

Court received a supplemental clerk’s record on November 7, 2017 containing the trial

court’s findings that appellant desires to pursue his appeal and counsel will request

another extension of time to file the brief. Counsel did not request another extension of

time to file the brief. On November 8, 2017, we notified the parties that the appeal was

reinstated and that appellant’s brief was due to be filed by December 8, 2017.

       The brief was not filed. On December 12, 2017, the Clerk of the Court notified

appellant’s counsel that the brief had not been filed and requested a response concerning

the failure to file the brief within ten days. Counsel has now filed a third motion for

extension of time, requesting that the Court allow an additional thirty days to file the brief

until January 22, 2018.

       The Court GRANTS appellant’s third motion for extension to file the brief and

ORDERS the Honorable Noel Gonzalez to file the brief on or before January 22, 2018.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief


                                              2
in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

       It is so ORDERED.

                                                 PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
9th day of January, 2018.




                                            3